Affirmed in Part and Reversed and Remanded in Part and Majority and
Concurring Opinions filed July 14, 2016.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-00572-CV

                    RICHARD ALAN HAASE, Appellant
                                      V.

  ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & FRIEND,
          L.L.P. AND RANDALL SORRELS, Appellees

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-17970


                    MAJORITY OPINION
      The appellant/plaintiff in a professional-negligence action challenges the
summary judgment granted in favor of appellees/defendants – a law firm and an
individual attorney. The outcome for the law firm turns on whether there is any
summary-judgment evidence upon which the trial court could have relied in
granting summary judgment. The outcome for the individual attorney turns on the
application of the Hughes tolling rule1 to the attorney’s statute-of-limitations
defense. We affirm the summary judgment in favor of the law firm and reverse
and remand the summary judgment in favor of the individual attorney.

                      FACTUAL AND PROCEDURAL BACKGROUND

      On the advice of his patent attorney, appellant/plaintiff Richard Alan Haase
retained appellees/defendants attorney Randall Sorrels and the law firm Abraham,
Watkins, Nichols, Sorrels, Agosto, & Friend, L.L.P. (collectively, the “Abraham
Watkins Parties”) as the trial team to litigate complaints Haase asserted
individually and on behalf of his company, ClearValue, Inc. against Pearl River
Polymers, Inc. and four other entities (collectively the “Pearl River Parties”) in
federal court.

                                      The Underlying Suit

      Haase and his company filed suit in the United States District Court for the
Eastern District of Texas in January 2005 (the “Underlying Suit”), alleging that the
Pearl River Parties infringed on a patent and misappropriated trade secrets.
Specifically, Haase alleged that the Pearl River Parties’ product line used high
molecular weight poly diallyl di-methyl ammonium chloride and high molecular
weight poly epichlorohydrin di-methyl amine polymers described in patents Haase
and ClearValue, Inc. held.

      Haase asserted that he asked an expert to test one of these compounds for
business purposes unrelated to litigation, but after Haase shared the results with the
Abraham Watkins Parties, they labeled the results “attorney-client work product.”
As Haase and the Abraham Watkins Parties prepared for trial, conflicts developed.
Haase asked the Abraham Watkins Parties to add a fraud claim and another alleged

      1
          See Hughes v. Mahaney & Higgins, 821 S.W.2d 154, 157 (Tex. 1991).

                                              2
tortfeasor to the litigation. Haase also asked the Abraham Watkins Parties to
complete discovery that he alleges they failed to conduct. According to Haase, the
Abraham Watkins Parties directed him to make low settlement offers and
threatened to withdraw from representation if he did not do so.

      The Abraham Watkins Parties withdrew from representation of Haase and
his company in the Underlying Suit in June 2006, and Haase retained new
litigation counsel a few months later. In the Underlying Suit, the Pearl River
Parties requested discovery of any testing Haase had done on the Pearl River
Parties’ compound. During trial, which commenced in March 2007, the Pearl
River Parties discovered that Haase had failed to disclose in discovery the results
of the tests Haase had performed on the compound. The United States District
Court imposed a $2.7 million sanction on Haase and struck Haase’s pleadings. In
March 2009, the United States Court of Appeals for the Federal Circuit affirmed
$121,107 in sanctions, but reversed the remainder of the sanctions and remanded
Haase’s complaint for trial, concluding that his conduct did not warrant the death-
penalty sanction.

      A new trial commenced in the Underlying Suit in April 2010. The jury
found in favor of Haase on his claims of misappropriation of trade secrets and
patent infringement, but in a final judgment in November 2010, the trial court set
aside the damages findings for the misappropriation claim. Both sides appealed
the trial court’s final judgment to the United States Court of Appeals for the
Federal Circuit. The appellate court concluded that the Pearl River Parties had not
misappropriated a trade secret and that Haase’s patent was invalid. Haase then
filed a petition for a writ of certiorari in the Supreme Court of the United States.
The high court denied it.



                                         3
                  State Court Suit Against the Attorney-Defendants

      In March 2011, while Haase’s appeal in the Underlying Suit was in the
federal appellate court, Haase filed suit against Abraham, Watkins, Nichols,
Sorrels, Agosto, & Friend, L.L.P. in state court, alleging professional negligence.
Haase asserted that the law firm was responsible for conduct that caused him to be
sanctioned in the Underlying Suit. Haase also alleged the law firm was liable for
negligence based on its failure (1) to join additional tortfeasors and (2) to pursue a
claim for fraud against one of the named Pearl River Parties. Haase included
claims for negligent misrepresentation and breach of contract.

      Abraham, Watkins, Nichols, Sorrels, Agosto, & Friend L.L.P. sought
summary judgment on traditional grounds, and the trial court granted the motion.
Haase appealed the summary judgment, and this court affirmed as to the claim
based on mislabeling, holding that the claim that the law firm’s negligent conduct
caused Haase to be sanctioned was barred by the applicable statute of limitations.
This court remanded the remaining claims to the trial court.

      Following remand, Haase amended his petition and added Sorrels as a
defendant. In his live pleading, Haase asserted a breach-of-fiduciary-duty claim
against Sorrels based on the attorney’s alleged actions in (1) intentionally
mislabeling testing results, (2) violating a court discovery order, (3) failing to
timely add parties and claims in the Underlying Suit, and (4) attempting to force
Haase into taking a low settlement. Haase also asserted that the Abraham Watkins
Parties’ alleged breaches of fiduciary duty constituted professional negligence.

                 Summary-Judgment Motions at Issue in this Appeal

      The Abraham Watkins Parties filed two traditional summary-judgment
motions. In the first motion, filed in February 2014 (“February Motion”), the


                                          4
Abraham Watkins Parties asserted the following summary-judgment grounds:

      (1) Haase had the opportunity to amend his pleadings to include additional
      tortfeasors after the Abraham Watkins Parties withdrew from the litigation
      so the Abraham Watkins Parties’ withdrawal did not cause Haase any
      damages;
      (2) Haase had the opportunity to amend his pleadings to include additional
      claims, including fraud, after the Abraham Watkins Parties withdrew from
      the litigation, so the Abraham Watkins Parties’ withdrawal did not cause any
      damages;
      (3) Haase has no claim for damages because his patent was invalid and no
      trade secrets were misappropriated.
After filing this motion, Haase amended his petition and filed the live pleading.

      The Abraham Watkins Parties filed a second traditional summary-judgment
motion in May 2014 (“May Motion”). In that motion, the Abraham Watkins
Parties asserted that the statute of limitations barred Haase’s claims against Sorrels
for damages resulting from sanctions and the Abraham Watkins Parties were
entitled to summary judgment on Haase’s remaining claims based on breach of
fiduciary duty because (1) Haase did not have a trade-secret-misappropriation
claim since there was no trade secret and (2) Haase did not have a patent-
infringement claim given he held an invalid patent.

      The trial court granted both the February Motion and the May Motion.
Haase now challenges those rulings on appeal.

                              STANDARD OF REVIEW

      For a traditional summary judgment, if the movant’s motion and summary-
judgment evidence facially establish its right to judgment as a matter of law, the
burden shifts to the nonmovant to raise a genuine, material fact issue sufficient to
defeat summary judgment. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28
S.W.3d 22, 23 (Tex. 2000). In our de novo review of a trial court’s summary

                                          5
judgment, we consider all the evidence in the light most favorable to the
nonmovant (Haase), crediting evidence favorable to the nonmovant if reasonable
jurors could, and disregarding contrary evidence unless reasonable jurors could
not. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006). The evidence
raises a genuine issue of fact if reasonable and fair-minded jurors could differ in
their conclusions in light of all of the summary-judgment evidence. Goodyear Tire
& Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007). When, as in this case,
the order granting summary judgment does not specify the grounds upon which the
trial court relied, we must affirm the summary judgment if any of the independent
summary-judgment grounds is meritorious. FM Props. Operating Co. v. City of
Austin, 22 S.W.3d 868, 872 (Tex. 2000).
                                     ANALYSIS

               Statute-of-Limitations Ground as to Claims against Attorney
                                Stemming from Sanctions
      In Haase’s second issue, he asserts that the trial court erred in granting
summary judgment on the Abraham Watkins Parties’ ground that Haase’s
sanctions-related claims against Sorrels are barred by the statute of limitations.
Haase pled the Hughes tolling rule in response to the Abraham Watkins Parties’
summary-judgment ground that Haase’s claims against Sorrels were barred by
limitations.   The Abraham Watkins Parties asserted as a summary-judgment
ground that even under the Hughes tolling rule, the statute of limitations expired on
Haase’s claims stemming from sanctions imposed in the Underlying Suit.

      A professional-negligence claim is governed by a two-year statute of
limitations. Apex Towing Co. v. Tolin, 41 S.W.3d 118, 120 (Tex. 2001). The
statute of limitations generally begins to run when facts have come into existence
that authorize a claimant to seek a judicial remedy. Id. But, under the rule
established in Hughes v. Mahaney & Higgins, “when an attorney commits
                                          6
malpractice in the prosecution or defense of a claim that results in litigation, the
statute of limitations on the malpractice claim against the attorney is tolled until all
appeals on the underlying claim are exhausted.” 821 S.W.2d 154, 157 (Tex. 1991).

      The Abraham Watkins Parties asserted that under the Hughes rule, the
statute of limitations was tolled until the United States Court of Appeals for the
Federal Circuit affirmed in part the sanctions against Haase in the Underlying Suit.
Haase argues that the statute of limitations was tolled until the Supreme Court of
the United States denied his petition for certiorari in the Underlying Suit. In
arguing for summary judgment, the Abraham Watkins Parties asserted that the
statute of limitations began running on Haase’s claim based on his receipt of
sanctions after Haase’s final appeal related to sanctions in the Underlying Suit.

      We note that Haase attempted to raise the issue of sanctions at least twice
after receiving the opinion from the United States Court of Appeals for the Federal
Circuit, but the courts refused to address the issue. The Abraham Watkins Parties
do not provide any analysis regarding how Haase’s attempt to raise the issue
affects their arguments under the Hughes tolling rule. We need not consider that
question, though, because the Supreme Court of Texas held in Hughes that the
statute of limitations is tolled until “all appeals on the underlying claim are
exhausted.” Id. The high court did not fashion a test in which the statute of
limitations is tolled only until part of the litigation relating to a particular legal
malpractice claim comes to an end. Under the Hughes rule, tolling ceases not at
the end of the seventh inning but at the end of the game.

      Applying the Hughes tolling rule, we conclude that the statute of limitations
was tolled until at least December 1, 2014, the date on which the Supreme Court of
the United States denied Haase’s petition for writ of certiorari. See Golden v.
McNeal, 78 S.W.3d 488, 494 (Tex. App.—Houston [14th Dist.] 2002, pet. denied)

                                           7
(holding that, under the Hughes tolling rule, the statute of limitations was tolled
until the Supreme Court denied the motion for rehearing of the denial of the
petition for writ of certiorari). To the extent the trial court based summary
judgment on the Hughes tolling ground, the trial court erred. See id. Therefore,
we sustain Haase’s second issue.

      The statute of limitations was the only summary-judgment ground the
Abraham Watkins Parties asserted that addresses Haase’s claims against Sorrels
based on alleged conduct that purportedly caused Haase to be sanctioned in the
Underlying Suit. Because the statute of limitations does not bar these claims and
the Abraham Watkins Parties did not assert another summary-judgment ground
against these claims, we reverse the trial court’s summary judgment with respect to
Haase’s sanctions-related claims and we remand those claims to the trial court.

                    Haase’s Counsel in the Underlying Suit

      In Haase’s first issue, Haase asserts that the Abraham Watkins Parties
falsely positioned themselves as not making litigation and trial decisions. But, the
Abraham Watkins Parties admit they were Haase’s attorneys in the Underlying
Suit. Additionally, the Abraham Watkins Parties did not seek summary judgment
on the ground that they were not Haase’s attorneys. In his first issue, Haase does
not challenge the trial court’s summary judgment in favor of the Abraham Watkins
Parties. Accordingly, we overrule Haase’s first issue.

                  Objections to Summary-Judgment Evidence

      In Haase’s fourth issue, he asserts that the Abraham Watkins Parties have no
admissible summary-judgment evidence and that all of their exhibits are hearsay.
Under this issue, liberally construing Haase’s argument, Haase contends that the
trial court erred in granting the summary-judgment motions because the Abraham


                                         8
Watkins Parties did not authenticate a single piece of evidence cited in either
summary-judgment motion and because all of the summary-judgment evidence is
hearsay. After the Abraham Watkins Parties filed the February Motion, Haase
filed written objections to the evidence attached to the motion. Haase asserted that
the movants failed to authenticate the evidence and that the evidence contained
hearsay. The record does not reflect a ruling on any of these objections. After the
Abraham Watkins Parties filed the February Motion, Haase amended his petition,
adding new claims. The trial court then granted the February Motion.

       The Abraham Watkins Parties filed the May Motion, re-urging the grounds
in the February Motion and adding a ground asserting that Haase’s claims against
Sorrels were barred by limitations.2 Haase did not file objections to the summary-
judgment evidence upon which the Abraham Watkins Parties rely in their second
traditional summary-judgment motion. Generally, a party forfeits an objection
when the party fails to object to summary-judgment evidence or fails to obtain a
ruling on any objection to summary-judgment evidence.                    See Dolcefino v.
Randolph, 19 S.W.3d 906, 925–26 (Tex. App.—Houston [14th Dist.] 2000, pet.
denied). Haase objected to the summary-judgment evidence attached to the first
summary-judgment motion on hearsay grounds, but did not obtain a ruling on the
objections.    To the extent Haase argues the trial court erred in granting the
summary-judgment motions because the summary-judgment evidence is hearsay,
Haase waived the objections by failing to obtain a ruling or a refusal to rule in the
trial court. See id.

       In In re Estate of Guerrero, a majority of the en banc court held that a
complete absence of authentication is a defect of substance that is not waived when
       2
        The Abraham Watkins Parties apparently were asserting the same grounds as to any
new claims asserted by Haase that the trial court did not address when it granted the February
Motion.

                                              9
a party fails to object and that may be urged for the first time on appeal. In re
Estate of Guerrero, 465 S.W.3d 693, 706–08 (Tex. App.—Houston [14th Dist.]
2015, pet. filed) (en banc). Thus, to the extent that there was a complete absence
of authentication, Haase may urge this objection for the first time of appeal. Id.

       The Abraham Watkins Parties attached six exhibits and four court opinions
to the February Motion. The first four exhibits are deposition excerpts. Exhibit
five is Randall O. Sorrels’s and Lee L. Kaplan’s memorandum in support of their
motion to withdraw as counsel in the Underlying Suit. Exhibit six is the trial
court’s order on the motion to withdraw. The first court opinion is a WestlawNext
printout of an opinion from the federal court for the Eastern District of Texas and
the final three opinions are WestlawNext printouts of opinions from the United
States Court of Appeals for the Federal Circuit. All of the court opinions appear to
relate to the Underlying Suit. They are not records from the trial court, but records
from another case, involving different parties, in another court.

       The Texas Rules of Evidence require as a predicate to admissibility that
evidence be properly authenticated.3 See Tex. R. Evid. 901. The record does not
show that the Abraham Watkins Parties made any attempt to authenticate the
evidence upon which they rely in the February Motion. Because there was a
complete absence of authentication, Haase may challenge the Abraham Watkins
Parties’ failure to authenticate the evidence cited in the February Motion. See In re
Estate of Guerrero, 465 S.W.3d at 706–08. Having concluded Haase was not
required to preserve error on his complaint that the Abraham Watkins Parties
completely failed to authenticate any evidence supporting the February motion, we

       3
        The Texas Rules of Evidence also outline exceptions to the authentication requirement.
See Tex. R. Evid. 902. For reasons explained below, we do not reach the issue of whether the
Abraham Watkins Parties were required to authenticate their summary-judgment evidence in this
case.

                                             10
turn to the merits of Haase’s issue.

                   Evidence Supporting the February Motion

      If a movant’s traditional summary-judgment motion and summary-judgment
evidence fail to facially establish its right to judgment as a matter of law, the
burden does not shift to the nonmovant to raise a genuine, material fact issue
sufficient to defeat summary judgment. See M.D. Anderson Hosp. & Tumor Inst.,
28 S.W.3d at 23. Although the burden does not shift in this situation, under
binding precedent, an appellate court may affirm a traditional summary judgment
if, after the submission of evidence by the non-movant, the summary-judgment
evidence establishes the movant’s right to a traditional summary judgment, even if
the movant’s evidence, by itself, does not establish the movant’s right to a
traditional summary judgment. See Wilson v. Burford, 904 S.W.2d 628, 628–29
(Tex. 1995) (per curiam); Rush v. Barrios, 56 S.W.3d 88, 99 (Tex. App.—Houston
[14th Dist.] 2001, pet. denied).

      In his response to the February Motion, Haase authenticated the opinions
and evidence upon which he relied. He attached the opinions to his response,
asserting in an affidavit that they were true and correct copies of the originals.
Haase authenticated three of the opinions upon which the Abraham Watkins
Parties relied in the February Motion. We need not reach the issue of whether the
Abraham Watkins Parties were required to authenticate the evidence upon which
they relied, because, under binding precedent, even though there was a complete
absence of authentication as to the evidence submitted by the Abraham Watkins
Parties in support of the February Motion, the evidence submitted by Haase still
may be considered on appeal as a potential basis for affirming the trial court’s
granting of the February Motion. See Wilson, 904 S.W.2d 628, 628–29; Rush, 56
S.W.3d at 99.

                                       11
      Narrowly drawn, Haase’s challenge on appeal is directed solely at the
Abraham Watkins Parties’ failure to authenticate any summary judgment evidence.
Haase does not explain the significance of a failure to authenticate any particular
piece of evidence. He argues simply that the lack of authentication means that the
Abraham Watkins Parties have no admissible summary-judgment evidence and
therefore the trial court erred in granting summary judgment. But, Haase does not
take into account that support for the summary judgment is not limited to the
evidence submitted by the Abraham Watkins Parties. The summary-judgment
record includes the evidence Haase attached to his response, and we may rely upon
Haase’s evidence to affirm the trial court’s summary judgment. See Wilson, 904
S.W.2d 628, 628–29; Rush, 56 S.W.3d at 99. We need not and do not determine
whether the trial court properly could consider the evidence the Abraham Watkins
Parties presented because the trial court could have considered the evidence Haase
attached to his response. See Wilson, 904 S.W.2d at 629. Therefore, even if we
presume for the sake of argument that none of the evidence submitted by the
Abraham Watkins Parties was admissible, Haase’s assertion that the Abraham
Watkins Parties have no admissible summary-judgment evidence lacks merit. See
Wilson, 904 S.W.2d 628, 628–29; Rush, 56 S.W.3d at 99. We conclude that all of
Haase’s arguments under the fourth issue as to the February Motion lack merit. See
Wilson, 904 S.W.2d 628, 628–29; Rush, 56 S.W.3d at 99.

           Movants’ Attempt to Authenticate Exhibits in the May Motion

      The Abraham Watkins Parties attached to their May Motion the attorney-
client agreement between Haase and Abraham, Watkins, Nichols, Sorrels, Agosto
& Friend, L.L.P., the trial court’s order on Sorrels’s and Kaplan’s motion to
withdraw, a printout of a final judgment in the Underlying Suit, an opinion from
the United States Court of Appeals for the Federal Circuit, an order from the

                                        12
United States District Court for the Eastern District of Texas, and Sorrels’s
affidavit. In his affidavit, Sorrels stated that the power of attorney was a true,
authentic, and correct Power of Attorney.             Sorrels also stated that the court
opinions attached to the summary-judgment motion were true and correct copies of
the opinions issued in the case and that the final judgment attached as exhibit three
was a true and correct copy.            Sorrels’s affidavit constitutes an attempt to
authenticate the documents attached to the May Motion. See San Sebastian Realty
Co., Inc. v. Huerta, No. 14-14-00819-CV, 2015 WL 9311805, at *7 (Tex. App.—
Houston [14th Dist.] Dec. 22, 2015, pet. denied) (mem. op.) (noting that party’s
affidavit stating documents were original or exact duplicates was an attempt to
authenticate). The Abraham Watkins Parties made an attempt to authenticate the
evidence attached to the May Motion through Sorrels’s affidavit. Haase waived his
authentication objections as to the evidence in support of the May Motion by
failing to object in the trial court and thus Haase failed to preserve error. See
Dolcefino, 19 S.W.3d at 925. Accordingly, Haase is foreclosed from asserting
these objections for the first time on appeal. See id. All of Haase’s arguments
under the fourth issue lack merit. Accordingly, we overrule Haase’s fourth issue.

           Haase’s Claim that he Raised Genuine Issues of Material Fact

       In his third issue, Haase asserts that genuine issues of material fact exist with
respect to all of his claims. Haase alleges that the Abraham Watkins Parties
breached their fiduciary duty by causing him to be sanctioned for discovery
violations,4 failing to add additional tortfeasors to the Underlying Suit, failing to
add a fraud claim, failing to conduct discovery, and attempting to force Haase into
offering or taking a low settlement. The Abraham Watkins Parties asserted the
       4
          Because we already have concluded Haase’s argument attacking the Abraham Watkins
Parties’ summary-judgment ground related to Haase’s sanctions-based claim against Sorrels is
meritorious, we need not address Haase’s arguments related to that claim under his third issue.

                                              13
following summary-judgment grounds:

       The sanctions-related claims against Abraham Watkins were
        previously dismissed on appeal as having been barred by the
        statute of limitations.
       The sanctions-related claims against Sorrels are barred by the
        statute of limitations.
       Haase cannot show that any professional negligence by the
        Abraham Watkins Parties in failing to add additional tortfeasors
        caused him damages because Haase had sufficient time to add
        parties to the Underlying Suit after the Abraham Watkins Parties
        withdrew from the case.
          Haase cannot show that any professional negligence by the
          Abraham Watkins Parties in failing to add a fraud claim caused
          Haase to suffer damages because Haase could have amended the
          complaint in the Underlying Suit to add a fraud claim or filed a
          separate lawsuit asserting fraud after the Abraham Watkins Parties
          withdrew from the case.
         Haase did not suffer any damages from any failures by Abraham
          Watkins because Haase held a defective patent and was not in
          possession of any trade secrets.
The trial court granted summary judgment without specifying the grounds upon
which it relied. Therefore, on appeal, Haase must show that each independent
summary-judgment ground asserted against his claims does not provide a basis for
affirming the trial court’s summary judgment. See Ramco Oil & Gas Ltd. v.
Anglo-Dutch (Tenge) LLC, 207 S.W.3d 801, 826 (Tex. App.—Houston [14th Dist.]
2006, pet. denied); Parkway Dental Assocs., P.A., 391 S.W.3d at 610. On appeal,
Haase has reiterated the details regarding his claims against the Abraham Watkins
Parties for failing to add parties to the Underlying Suit, failing to conduct
discovery, and attempting to force Haase into offering or taking a low settlement,
but Haase has not attacked any of the Abraham Watkins Parties’ summary-
judgment grounds other than the ground that the sanctions-related claims against

                                        14
Sorrels are barred by the statute of limitations. Except as to these claims against
Sorrels, Haase has not challenged all of the summary-judgment grounds upon
which the trial court granted traditional summary judgment. Accordingly, we
overrule Haase’s third issue and affirm the trial court’s summary judgment as to
these claims. See Parkway Dental Assocs., P.A., 391 S.W.3d at 610.

                            Missing Reporter’s Record

      In Haase’s fifth issue, Haase requests that we remand the proceeding to
another county because the reporter’s record from the hearing on the Abraham
Watkins Parties’ February Motion is missing. Under this issue, Haase first argues
that he is entitled a new trial under Texas Rule of Appellate Procedure 34.6. He
also argues that various communication and record issues throughout trial did not
occur “by chance.” According to appellant, communication and record issues
occurred because “there exists an obvious prejudice” against him because the
Abraham Watkins Parties are well known within legal circles in Houston.

      Texas Rule of Appellate Procedure 34.6(f) states that a party is entitled to a
new trial under the following circumstances:

       (1) if the appellant has timely requested a reporter’s record;
      (2) if, without the appellant’s fault, a significant exhibit or a
      significant portion of the court reporter’s notes and records has been
      lost or destroyed or--if the proceedings were electronically recorded--
      a significant portion of the recording has been lost or destroyed or is
      inaudible;
      (3) if the lost, destroyed, or inaudible portion of the reporter’s record,
      or the lost or destroyed exhibit, is necessary to the appeal’s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter’s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replaced either by agreement of the
      parties or with a copy determined by the trial court to accurately

                                          15
      duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f). Haase filed a letter requesting a reporter’s record from the
hearing on the February Motion. The court reporter stated that there is no record
from the hearing. Haase asserts that his attorney requested that the hearing be
conducted “on the record,” but Haase states that his attorney declined to file an
affidavit to that effect due to “judicial and bar politics.”

      The court reporter indicated that there is no record of the hearing on the
February Motion. Haase has not provided any evidence that the court reporter
made a record of the hearing and afterward the record was lost or destroyed. Even
if Haase requested that the court reporter make a record, the making of a record
request does not mean a record was taken.

      To the extent Haase complains that trial court erred in failing to require the
court reporter to make a record, Haase is required to preserve error on that
complaint. See Tex. R. App. P. 33.1(a); Brazie v. Meadows on the Mews Owners
Ass’n, No. 14-10-01016-CV, 2011 WL 6141587, at *2 (Tex. App.—Houston [14th
Dist.] Dec. 8, 2011, no pet.) (mem. op.). To do so, a party must object to the court
reporter’s failure to record the proceedings. See Tex. R. App. P. 33.1(a); Brazie,
2011 WL 6141587, at *2. There is no indication in our record that Haase objected
to the court reporter’s failure to make a record of the proceedings. See Strachan v.
FIA Card Services, No. 14-09-01004-CV, 2011 WL 794958, at *4 (Tex. App.—
Houston [14th Dist.] Mar. 8, 2011, pet. denied) (mem. op.) (noting that appellate
record on file must reflect that a complaint was made by timely request, objection,
or motion).

      The court reporter indicated there is no record of the hearing on the February
Motion, but there is no evidence the record was lost or destroyed. Haase has not
shown that he is entitled to a new trial under Texas Rule of Appellate Procedure

                                            16
34.6. Even if appellant had objected to the court reporter’s failure to take a record
at the hearing, or the record indicated that a record had been taken and was lost or
destroyed, the record is not necessary to the appeal’s resolution because we have
concluded Haase is able to challenge the complete lack of authentication of the
February Motion evidence for the first time on appeal. See Tex. R. App. P. 34.6(f).

      Haase also argues that we should remand the case to an alternate county
because the trial court allegedly was biased in favor of the Abraham Watkins
Parties. Haase asserts that this alleged bias interfered with his right to a fair trial.
Haase did not complain about prejudice in the trial court or file a motion to recuse
the trial judge. Nor did Haase file a motion to transfer venue. By failing to voice
this complaint in the trial court, Haase forfeited this complaint and preserved
nothing for appellate review. See Levy, 2013 WL 6237273, at *4. Accordingly,
we overrule Haase’s fifth issue.

                                    CONCLUSION

      We sustain Haase’s second issue in which he challenges the trial court’s
granting of summary judgment as to Haase’s claims against Sorrels based on
alleged conduct that purportedly caused Haase to be sanctioned in the Underlying
Suit. Accordingly we reverse the trial court’s summary judgment as to these
claims against Sorrels, and we remand these claims to the trial court for further
proceedings. We overrule Haase’s remaining issues and we affirm the trial court’s
summary-judgment as to the remainder of Haase’s claims.


                                        /s/    Kem Thompson Frost
                                               Chief Justice

Panel consists of Chief Justice Frost and Justices Boyce and Wise (Boyce, J.,
concurring).


                                          17